DDS Technologies USA, Inc. Completes Equity Financing

 

 

BOCA RATON, Fla., June 3 /PRNewswire-FirstCall/ -- DDS Technologies USA, Inc.
(OTC Bulletin Board: DDSU),

http://www.ddstechusa.com, today announced it has completed a financing for
approximately $1.6 million through the private placement of 490,000 units at a
premium price of $3.30 per unit.



Each unit consists of one share of restricted common stock and a warrant toward
the purchase of an additional share for a three-year period. Under the terms of
the placement, each unit holder will be entitled to one additional share of
common stock by exercising one warrant at the exercise price of $3.75. In
connection with the transaction, the Company has agreed to file a shelf
registration statement with the SEC and to cause it to be effective within 150
days to permit the purchasers to publicly resell the purchased securities at
their discretion.

Participants in the private placement financing include James R. von der Heydt,
Chairman of the Board of DDS, and Leo Paul Koulos and Robert Rosen, both board
members.

Spencer L. Sterling, DDS President and CEO said, "These proceeds enhance our
financial strength and ability to capitalize on the opportunities of our
technology in a broad array of industries and to generate future growth."

The Shemano Group, a leading San Francisco-based investment banking and
institutional broker/dealer firm which serves as DDS' financial advisor and
investment banker facilitated the financing and private placement.

ABOUT DDS TECHNOLOGIES

DDS Technologies USA, Inc. holds the rights to a revolutionary processing
technology which maximizes the net output of a broad spectrum of agricultural
products.

The Company's new DDS System utilizes a new longitudinal micrometric separator,
along with other technologies, to separate various fractions (proteins, fiber,
starch, etc.) and converts processing waste streams into value added products
for further processing or resale.

The DDS System is a unique process whereby fragments of organic and inorganic
matter are "crushed to collision" through violent accelerations and
decelerations causing the disaggregation of the structure. As part of the
process, the matter is separated into the various fractions contained therein.

DDS Technologies USA, Inc. is a development stage company, which holds the
exclusive license for the DDS dry disaggregation system in North America, South
America, Central America, the Caribbean (excluding Cuba) and Africa.

Certain statements in this news release that involve expectations or intentions
(such as those relating to future deployments or planned operations) may
constitute forward-looking statements within the meaning of the Private
Securities Litigation Reform Act of 1995. The information in this press release
is based on current expectations and assumptions, and is subject to a number of
risks and uncertainties that could cause actual results to differ materially
from those anticipated. Such risks include, among others, general business and
economic conditions, competitive actions, continued acceptance of products and
services and dependence on third party performance as well as the risks and
uncertainties referred to in DDS Technologies USA's current filings with the
Securities and Exchange Commissions. The reader should not place undue reliance
on such forward-looking statements. DDS Technologies USA does not assume any
obligation to update such forward-looking statements.

CONTACT:   Spencer L. Sterling, President & CEO Carl Hymans DDS Technologies
USA, Inc. G. S. Schwartz & Co. 561-750-4450 212-725-4500 ext. 310  
carlh@schwartz.com

 